Case 1:17-cv-03273-TWP-DML Document 219 Filed 09/16/19 Page 1 of 3 PageID #: 1780



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES,                  )
  L.L.C.,                                       )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:17-cv-03273-TWP-DML
                                                )
  JAMES BURKHART, et al.                        )
                                                )
                            Defendants.         )

         Order Setting Settlement Conference and Related Deadlines

        This case is set for a settlement conference on December 16, 2019, at 9:30

  a.m. (Eastern), in Room 277, United States Courthouse, 46 East Ohio Street,

  Indianapolis, Indiana, before Magistrate Judge Debra McVicker Lynch. Only

  plaintiff and defendant Roger Werner will participate in this settlement conference.

        Unless excused by order of the court, clients or client

  representatives with complete authority to negotiate and communicate a

  settlement shall attend the settlement conference along with their counsel.

  This requires the presence of each party, or the authorized representative of each

  corporate, governmental, or other organizational entity. Any insurance company

  that is a party, or is contractually required to defend or indemnify any party, in

  whole or in part, must have a fully authorized settlement representative present at

  the conference. That representative must have final settlement authority to commit

  the company to pay, in the representative’s own discretion, the amount within the

  policy limits, or up to the plaintiff’s last demand, whichever is lower. The purpose
Case 1:17-cv-03273-TWP-DML Document 219 Filed 09/16/19 Page 2 of 3 PageID #: 1781



  of this requirement is to have in attendance a representative who has the authority

  to exercise discretion to settle the case during the settlement conference without

  consulting someone else who is not present.

        No other persons are permitted to attend the settlement conference

  without leave of court.

        No later than six weeks before the settlement conference, Plaintiff(s)

  shall serve a settlement demand on Defendant(s), who shall serve a

  response no later than three weeks before the settlement conference. The

  parties shall submit (not file) courtesy copies of their respective demand

  and response at the time of service. These should be emailed to the magistrate

  judge at JudgeLynchChambers@insd.uscourts.gov. There is no need to follow an

  email with a hard copy.

        On or before three (3) business days before the conference, the

  parties shall submit (not file) a confidential settlement statement setting

  forth a brief statement of: (1) relevant facts, including any key facts that the party

  believes are admitted or in dispute; (2) damages, including any applicable back pay,

  mitigation, compensatory and/or punitive damages, or any other special damages;

  (3) the existence of any applicable liens; and (4) any pending or anticipated

  dispositive or other substantive motions and citation to controlling precedent in

  support of their respective legal positions. The confidential settlement statement

  should not exceed five pages, and submission of exhibits should be kept to a




                                             2
Case 1:17-cv-03273-TWP-DML Document 219 Filed 09/16/19 Page 3 of 3 PageID #: 1782



  minimum. Confidential settlement statements should be submitted by email to

  JudgeLynchChambers@insd.uscourts.gov.

        The court expects counsel will do what needs to be done in order to be ready

  for the settlement conference. The court will not look favorably on a motion to

  continue the settlement conference.

        Failure to comply with any of the provisions in this order may result in

  sanctions.

        So ORDERED.
                                        ____________________________________
        Date: 9/16/2019                    Debra McVicker Lynch
                                           United States Magistrate Judge
                                           Southern District of Indiana


  Distribution:

  All ECF-registered counsel of record via email

  DANIEL BENSON
  Montgomery B Wing
  MONTGOMERY - FPC
  MONTGOMERY FEDERAL PRISON CAMP
  Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112




                                             3
